Citation Nr: 1540107	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  11-07 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for fibromyalgia.

2. Entitlement to an initial compensable disability rating for uterine fibroids.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran served on active duty from October 1986 to October 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This case was previously before the Board in April 2015, when it was remanded for further development, to include obtaining additional VA examinations and opinions.  The examinations were obtained in May 2015.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1. The Veteran's fibromyalgia had its onset in service.

2. The Veteran's uterine fibroids were manifested by pelvic pain or heavy irregular bleeding requiring continuous treatment for control from the time of service separation until July 19, 2010.


CONCLUSIONS OF LAW

1. The criteria for service connection for fibromyalgia have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for a 10 percent disability rating for uterine fibroids for the period of November 1, 2007 through July 19, 2010 only, have been met met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.20, 4.116, Diagnostic Code 7629 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefit sought on appeal, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist failure as to this claim is harmless.  

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

The Veteran's service treatment records contain a large number of references to complaints of pain and treatment for issues related to shoulder, knee, wrist, ankle, arm, neck, and back pain, as well as stiffness, swelling of hands and feet, and recurrent fatigue.  A treatment note dated in March 1999 discussed the fact that the Veteran had a history of polyarthralgia with no clear etiology.  Her bloodwork indicated a likely rheumatological condition, although examination had ruled out rheumatoid arthritis and inflammatory arthropathy.

Less than two months after service separation, in December 2007, the Veteran sought treatment from a rheumatologist for her symptoms of diffuse arthralgias and myalgias for six to seven months duration.  After a thorough review of her medical history and symptomatology, the provider diagnosed early fibromyalgia syndrome.  The provider explained that the Veteran's stiffness and fatigue were caused by her fibromyalgia, which was largely a pain syndrome.

A VA examination in July 2008 noted a diagnosis of fibromyalgia, but did not discuss etiology of the condition.

In May 2015, a VA opinion was sought to address whether the Veteran's fibromyalgia had any relationship to her documented in-service complaints of arthritis, Raynaud's syndrome, bursitis, and painful joints, and to differentiate between fibromyalgia symptoms and the symptoms attributable to the already service-connected disabilities of tendonitis of the right shoulder with impingement, thoracic strain, bursitis of the right hip, right knee strain, bursitis of the left hip, Raynaud's syndrome of the upper and lower extremities, and degenerative arthritis of the cervical spine.  The VA expert offered a negative opinion, stating that fibromyalgia was not caused by or incurred in service because the service treatment records did not show treatment for fibromyalgia in service.  The VA expert further stated that the Veteran's already service-connected disabilities were separate and distinct conditions from her fibromyalgia, and that fibromyalgia is a muscular condition.   

After a thorough review of the record, the Board finds that the Veteran's fibromyalgia had its onset in service.  The Veteran's long-standing history of rheumatological symptoms with no specific diagnosis, her long-standing complaints of pain, stiffness, and fatigue, and her diagnosis of fibromyalgia just two months after service separation all indicate that the condition began in service.  Indeed, the treatment record from December 2007 diagnosing fibromyalgia points to her diffuse arthralgias and myalgias that had been evident for at least six months, a period longer than her time since service separation.  In light of the evidence of her long-standing symptoms, the Board finds that service-connection is warranted.

The Board acknowledges the May 2015 VA opinion against service-connection, but finds that the expert's opinion does not address the extensive symptom overlap between the service-connected disabilities and the Veteran's fibromyalgia or the December 2007 treatment note's reference to symptoms beginning in service.  As such, the May 2015 VA opinion is outweighed by the remainder of the evidence supporting the Veteran's claim of service connection.

Finally, the Board notes, and the Veteran is advised to consider, that the majority of the symptoms attributed to the diagnosis of fibromyalgia appear to already be considered within the existing disability ratings for other service-connected disabilities.  In light of 38 C.F.R. § 4.14, which prohibits rating symptoms and manifestations under more than one disability rating or diagnosis at a time, the rating assigned for fibromyalgia will likely be affected.
 
Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, staged ratings are warranted because the symptoms related to the Veteran's uterine fibroids stopped in July 2010.

The Board notes that the Veteran's uterine fibroid disability is to be rated in accordance with 38 C.F.R. § 4.116, Gynecological Conditions and Disorders of the Breast.  As there is not a specific Diagnostic Code for uterine fibroids, the condition must be evaluated under an analogous criteria based on the anatomical location and the symptoms manifested.  38 C.F.R. § 4.20.  In this case, the Veteran's symptoms are pelvic pain and bleeding, and the criteria for endometriosis under Diagnostic Code 7629 are most appropriate.  An evaluation of 10 percent is warranted for pelvic pain or heavy or irregular bleeding requiring continuous treatment for control.  Id.  An evaluation of 30 percent is warranted for pelvic pain or heavy or irregular bleeding not controlled by treatment.  

The Veteran is service connected for uterine fibroids; the only issue before the Board is whether the related symptoms are severe enough to warrant a compensable rating at any point during the appeals period.  The evidence shows that shortly prior to service separation, the Veteran was diagnosed with uterine fibroids and began receiving treatment for her heavy bleeding and pelvic pain, beginning with a hormone injection.  She later underwent a hysteroscopy with dilation and curettage (D&C) in January 2008, followed by a (D&C) with endometrial ablation in March 2008.  In late 2007, the Veteran's gynecologist also instituted a regimen of hormone injections every three months to control her symptoms, with a different injection regimen beginning in July 2010.  The Veteran continued to have heavy bleeding and pelvic pain despite the hormone therapy until July 2010.  The Veteran's last monthly period was in July 2010, but she continued to receive hormone injections every three months until August 2012.

Based on the gynecological evidence of record, the Board finds that the Veteran's disability picture relative to her uterine fibroids is consistent with the 10 percent rating criteria until July 19, 2010.  She complained of and was treated for heavy and sometimes irregular bleeding as well as pelvic pain, to include Mettle-Schmertz, in service, at the time of service separation, and after separation until July 2010.  The Veteran's gynecologist prescribed hormone injections to treat her symptoms, but the heavy bleeding and pelvic pain continued up through July 2010.  Only after July 2010 did the Veteran's heavy bleeding stop; even then, the provider continued to treat with hormone injections until a sufficient time had elapsed to indicate that the problem had fully resolved.  These symptoms meet the criteria for a 10 percent rating under Diagnostic Code 7629.

Continuation of the 10 percent disability rating after July 19, 2010, is not warranted in light of the evidence that the Veteran's primary symptoms of heavy bleeding and pelvic pain resolved at that point.  Treatment records from August 2012 indicate that the Veteran's last monthly period was in July 2010 and that she was no longer menstruating as a result of her hormone treatment.  As such, the criteria of heavy bleeding and pelvic pain as a result of uterine fibroids were no longer met, and compensable disability rating is no longer indicated.  38 C.F.R. § 4.20.

 
ORDER

Entitlement to service connection for fibromyalgia is granted.

Entitlement to a 10 percent disability rating for uterine fibroids for the period of November 1, 2007 through July 19, 2010 only, is granted.





______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


